Title: To James Madison from William Maury, 6 April 1821
From: Maury, William
To: Madison, James


                
                    Dear Sir,
                    New Orleans 6 April 1821
                
                I addressed you some weeks since from this place, & now submit for your inspection & opinion the annexed copy of a letter which I have to day received from my Fathers partner.
                It is a subject upon which I would not have taken the liberty of addressing you, did I not know the strong friendship you have always manifested towards my Father. Pardon me therefore in doing this for his sake.
                Might I ask the favor of you to consult Mr Monroe at your convenience, whether an application from my Father for the Office of Consul, in the event of his resignation for myself, would be successful.
                His delicacy upon such a subject would be such, that unless there was a strong probability of success he would not apply; & even then, he could not, except taking into consideration that for the first 20 years the Office cost him from 1 a $400 ⅌ annum & that now, he should be reimbursed, his Family will from the usual course of Nature with persons at his advanced stage of life lose their only chance.
                Indeed my Dear Sir, tis but from these considerations alone that I thus address you, & again I pray you pardon the liberty.
                The weather is becoming very warm thermometer 80 & this is so great a warning for a Stranger that I shall take it next week.
                The Governor was married last evening to Mr Skipwiths eldest daughter—she is 18.
                I hope to find Mrs Madison & yourself in good health when I call for quarters in May. Meantime I have the honor to be Dear Sir Your most obedient servant
                
                    William Maury
                
             